Citation Nr: 0913322	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  97-14 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts



THE ISSUES

1.  Entitlement to service connection for a claimed 
innocently acquired psychiatric disorder. 

2.  Entitlement to service connection for claimed residuals 
of facial injuries. 



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



WITNESS AT HEARING

The appellant
INTRODUCTION

The appellant performed active duty for training from January 
to May 1969.  He served in the Army National Guard until 
November 1974 when he received a general discharge.  He had 
periods of active duty for training in July 1969, June and 
July 1970, July 1971, August 1972 and in August 1974.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1996 RO rating 
decision.  

The issues on appeal where remanded by the Board in December 
1998 and June 2004. 

The appellant testified at a hearing held at the RO before a 
Decision Review Officer in August 1997.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The appellant is not shown to have manifested complaints 
or findings referable to an innocently acquired psychiatric 
disorder during a period of active duty for training.  

3.  The current demonstrated paranoid schizophrenia currently 
in remission is not shown to be due to an event or incident 
during any of the appellant's periods of active duty for 
training.  

4.  The appellant currently is not shown to have any residual 
of facial injuries due to a documented event or incident of 
any period of inactive or active duty for training.  



CONCLUSIONS OF LAW

1.  The appellant is not shown to have an innocently acquired 
psychiatric disability including schizophrenia due to disease 
that was incurred in or aggravated by active duty for 
training.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 3.6, 3.102, 
3.159, 3.303, 3.304(f) (2008).  

2.  The appellant is not shown to have a disability 
manifested by facial injury residuals due to disease or 
injury that was incurred in or aggravated by inactive or 
active duty for training.  38 U.S.C.A. §§ 101, 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.304(f) (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2007).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In November 2002, after the rating decision on appeal, the RO 
sent the appellant a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  

The appellant was afforded time to respond before the RO 
issued the March 2004 Supplemental Statement of the Case 
(SSOC).  

The Board accordingly finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The November 2002 letter also satisfies the statutory and 
regulatory requirement that VA notify a claimant, what 
evidence, if any, will be obtained by the claimant and what 
if any evidence will be obtained by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The November 2002 letter, an April 2003 letter, a July 2004 
letter, and a March 2005 letter advised the appellant that VA 
is responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  

The letters also advised the appellant that VA must make 
reasonable efforts to help the appellant get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers.   

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
appellant  of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) a request by VA that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim(s).  As explained, the first three 
content-of-notice requirements have been met in this appeal.  
On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  

Importantly, the third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications for benefits pending before VA on, or 
filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the appellant after the rating action on appeal.  However, 
the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the appellant .  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the appellant 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the appellant notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the November 2002 letter advised the 
appellant  of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
it does not appear that the RO advised the appellant of these 
elements, but the Board finds that the omission is harmless.  

The Board's decision below denies service connection for the 
claimed disability, so no degree of disability or effective 
date will be assigned.  There is accordingly no possibility 
of prejudice to the appellant  under the notice requirements 
of Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with the claim on 
appeal.  

The appellant's service medical records and post-service VA 
medical records have been associated with the claims file.  
The appellant has not identified, and the file does not 
otherwise indicate, that there are any other VA or non-VA 
medical providers having existing records that should be 
obtained before the claims are adjudicated.  The appellant 
was afforded VA examinations in July 2008 and November 2008.  

Finally, the appellant testified before a DRO officer and was 
advised of his right to a hearing before the Board, but he 
waived that right.  
 
Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims for service 
connection.  

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  

For service connection purposes, the term "veteran" means a 
person who served in the active military, naval, or air 
service and who was discharged or released there from under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 
C.F.R. § 3.1(d).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

However, the term "active military, naval, or air service," 
as cited in 38 C.F.R. § 3.1(d), includes only active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a).  

The Board notes that active duty for training is defined as 
full-time duty in the Armed Forces performed by Reserves for 
training purposes.  38 U.S.C.A. § 01(22).  

However, service connection may still be granted for injury 
or disease incurred while on active duty for training.  The 
Board notes that there is also inactive duty training, which 
is defined as other than full-time training performed by 
Reserves.  38 U.S.C.A. § 101(23).  Service connection may be 
granted for injuries incurred while on inactive duty 
training, but not for disease.   


An Acquired Psychiatric Disorder 

The appellant asserts that he developed a psychiatric 
disorder due to an incident where a heater blew up in his 
face when he was working as a cook during service.   

The appellant's service treatment records are negative for 
any such incident or injury.  However, a copy of a June 1973 
private physician's note shows that it was recommended that 
the appellant not attend a two week National Guard exercise 
because he was diagnosed with an anxiety neurosis.  It 
appears that the appellant did not attend summer camp with 
the National Guard in 1973.  

The submitted private treatment records show that the Veteran 
was diagnosed with chronic undifferentiated schizophrenia in 
January 1977.  However, an April 1986 private treatment 
record stated that he did not have an Axis I diagnosis, but 
might have had schizophrenic episodes in the past, he was too 
vague of a historian to be sure, but he was not psychotic at 
present.  

At a July 2008 VA examination, the examiner noted that the 
appellant was discharged from the National Guard for 
psychiatric reasons after an incident when a heater blew up 
in his face and he was diagnosed with paranoid schizophrenia.  

The VA examiner diagnosed no major psychiatric symptoms and 
stated that the appellant was in remission for paranoid 
schizophrenia.  The VA examiner opined that there was no 
evidence that the claimed incident ever occurred or that, if 
it did, it was very unlikely that the mental illness had 
anything to do with this one incident during active duty for 
training.  

The Board notes that the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).  

The Board notes that absent proof of the existence of the 
disability being claimed, there can be no valid claim.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  

However, the Board recognizes that the Court of Appeals for 
Veterans Claims has held that the presence of a chronic 
disability at any time during the claim process can justify a 
grant of service connection, even where the most recent 
diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 
319 (2007).  

However, the Board finds that though the appellant did have a 
diagnosis during the pendency of this appeal service 
connection can still not be granted.  There is no evidence of 
an in-service diagnosis or injury nor is there evidence of an 
etiological connection between the appellant's service and 
his disability.  

An appellant seeking disability benefits must establish not 
only the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  This is the essence of the 
third part of the Hickson analysis.   

The Board notes that while there is a June 1973 physician's 
statement that the appellant had a diagnosis of  anxiety 
neurosis, no medical evidence relates this diagnosis to an 
event during a period of inactive or active duty for 
training.  

The Board also notes that a layperson is competent to testify 
in regard to the onset and continuity of symptomatology, 
including pain.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
(Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  However, a  layperson is 
not considered capable of opining, however sincerely, in 
regard to causation of a disability.  Routen v. Brown, 10 
Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 
F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 
(1998).  

Given these facts, the Board finds that service connection 
for an acquired psychiatric disorder must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


Residuals of Facial Injuries

The appellant also asserts that he sustained facial injuries 
when he was on kitchen duty and heater blew up in his face.  
As noted, the service treatment records are silent for 
complaints or findings of a face injury while during any 
period of active or inactive duty for training.  

Moreover, at the November 2008 VA examination, the Veteran 
denied any having any residuals from the incident when the 
heater blew up in his face.  The VA examiner stated that the 
appellant had no scars, residual burns, any cosmetic 
appearance of the face, or problems with movements of the 
face.  

The Board finds that on this record, the appellant is not 
shown to have a current disability and, in the absence of a 
proof of present disability, there can be no claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  This is the 
essence of the first part of the Hickson analysis.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine may not be applied 
in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for a claimed innocently acquired 
psychiatric disorder is denied.  

Service connection for claimed residuals of facial injuries 
is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs


